UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7526


ROBERT TERRELL GRANT,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director Of Virginia D.O.C.,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00714-CMH-JFA)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Terrell Grant, Appellant Pro Se.        Gregory William
Franklin, OFFICE OT THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Terrell     Grant       seeks    to        appeal   the    district

court’s    order    denying    relief       on    his     28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent    “a    substantial        showing           of     the    denial    of     a

constitutional       right.”         28    U.S.C.        § 2253(c)(2)          (2006).        A

prisoner     satisfies        this        standard        by        demonstrating          that

reasonable    jurists       would     find       that     any        assessment       of     the

constitutional      claims     by    the     district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Grant

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and     dismiss          the    appeal.          We

dispense     with    oral     argument       because           the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2